By the Court.

The declaration in this case is certainly very *435imperfect. The breach of the covenants is much too loosely alleged. No reference is made to any statute of the United States, the provisions of which had been violated by the vessel to which the covenants relate Had the objections been taken on demurrer, we must have ruled the declaration bad. But as the breach is substantially alleged, and the jury have found a verdict for the plaintiff upon it, we do not think the exceptions sufficient to warrant an arrest of the judgment.
The fact found,-that the plaintiff was himself knowing to the offence which had been committed by the vessel, cannot operate to protect the vendor from the consequences of his own voluntary contract, (a)

Judgment on the verdict.


 [Vide Spring vs. Tongue, ante, p. 29, and note. — Ed.]